351 F.2d 952
CAVALIER POULTRY CORPORATION, a Corporation, Appellant,v.Benjamin ZUCK.
No. 15148.
United States Court of Appeals Third Circuit.
Argued October 4, 1965.
Decided November 12, 1965.

Appeal from the United States District Court for the District of New Jersey; Arthur S. Lane, Judge.
Gerald W. Conway, Newark, N. J. (Schreiber, Lancaster & Demos, Newark, N. J., Sidney M. Schreiber, Newark, N. J., on the brief), for appellant.
John C. Givens, Red Bank, N. J. (Parsons, Canzona, Blair & Warren, Red Bank, N. J., John Warren, Jr., Red Bank, N. J., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and STALEY, Circuit Judges.
PER CURIAM.


1
After an examination of the record in this case and after full consideration of the argument of the parties we are convinced that the court below committed no error.


2
Consequently the judgment will be affirmed.